Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00318-CV

                                       Osbaldo A. SAENZ Jr.,
                                             Appellant

                                                     v.

 OSBALDO A. SAENZ SR. AND MARIA ESTELA G. SAENZ TRUST by and through its
                        Trustee Esther A. S. Salmon,
                                 Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-16-89
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 27, 2018

DISMISSED

           When Osbaldo A. Saenz Jr. filed this appeal, he was required to pay a $205.00 filing fee.

See TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES

IN   THE   SUPREME COURT     AND THE   COURTS   OF   APPEALS   AND   BEFORE   THE JUDICIAL   PANEL   ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). Saenz did not pay the

filing fee, and the clerk of this court notified Saenz by letter on May 15, 2018, that his notice of

appeal was conditionally filed and the filing fee was due by May 29, 2018. The filing fee was not

paid.
                                                                                       04-18-00318-CV


       In addition, the trial court clerk filed a notification of late record, stating that the clerk’s

record, which was due June 4, would not be filed because Saenz had not paid or made arrangements

to pay the clerk’s fee to prepare the record and is not entitled to appeal without paying the fee.

       On June 7, 2018, this court ordered that Saenz must, not later than June 18, 2018, either (1)

pay this court’s filing fee and provide written proof that he has paid the trial court clerk’s fee for

preparing the record or has made arrangements satisfactory to the clerk to pay the fee or (2) provide

written proof to this court that he is indigent, or otherwise excused by statute or the Texas Rules

of Appellate Procedure from paying the fee. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1. The

court advised Saenz that if he failed to respond satisfactorily within the time ordered, the appeal

would be dismissed. See TEX. R. APP. P. 5, 37.3(b), 42.3.

       Saenz has not paid the filing fee, the clerk’s record has not been filed, and Saenz has not

otherwise responded to our June 7, 2018 order. We therefore dismiss this appeal.

                                                   PER CURIAM




                                                 -2-